 
Exhibit 10.2
 
 
ADEX MEDIA, INC.
________________
 
SERIES A CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
 
June ___, 2009
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
Page
 
1
AUTHORIZATION AND SALE OF PREFERRED STOCK AND WARRANTS
1
1.1
Authorization.
1
1.2
Sale of Series A Preferred Stock
1
1.3
Sale of Common Stock Warrants
1
1.4
Purchase Price
2
1.5
Use of Proceeds
2
2
CLOSING; DELIVERY
2
2.1
Closing
2
2.2
Agent’s Fee
2
2.3
Mechanics of Subscription
2
2.4
Company Acceptance
3
3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
3
3.1
Organization and Standing
3
3.2
Corporate Power
3
3.3
Authorization
3
3.4
Compliance with Other Instruments
3
3.5
Governmental Consents, etc.
4
3.6
Brokers or Finders
4
3.7
Offering Valid
4
3.8
No Variable Priced Financing
4
4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
4



 
 
 

--------------------------------------------------------------------------------

 
 
 

 
4.1
Authorization
5
4.2
Reliance
5
4.3
Purchase Entirely for Own Account
5
4.4
No Public Market
5
4.5
Governmental Review
5
4.6
Disclosure of Information
5
4.7
Company Information
5
4.8
No General Solicitation
5
4.9
Investment Experience
6
4.1
Speculative Nature of Investment
6
4.11
Accredited Investor
6
4.12
Authorization
6
4.13
Restricted Securities
6
4.14
Legends
6
4.15
Residency
7
4.16
No Registration; Exemption
7
4.17
Purchaser Counsel
7
4.18
Tax Advice
7
4.19
Restrictions on Exercise and Conversion
7
4.2
Other Disposition of Company Securities
8
5
LIMITATIONS ON DISPOSITION
8
5.1
General Restrictions on Disposition
8
5.2
Further Restriction on Disposition of Series A Preferred Stock and Warrants
8
5.3
Exception
8
5.4
Removal of Legend
8
5.5
Transfer Agent Instructions
9



 
 
 
 

--------------------------------------------------------------------------------

 
 

 
6
CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE
9
6.1
Representations and Warranties
9
6.2
Covenants
9
6.3
Consents; Notices
9
6.4
Legal Investment
9
6.5
Certificate of Designation
10
7
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL
10
7.1
Execution and Delivery of Signature Page
10
7.2
Delivery of Purchase Price
10
7.3
Representations and Warranties
10
7.4
Consents; Notices
10
7.5
Certificate of Designation
10
7.6
Legal Investment
10
8
INDEMNIFICATION
10
8.1
Indemnification by Purchaser
10
9
MISCELLANEOUS
11
9.1
No Voting Right
11
9.2
Participation Rights
11
9.3
Registration Rights
11
9.4
Governing Law
11
9.5
Survival
11
9.6
Successors and Assigns
11
9.7
Entire Agreement; Amendment
12
9.8
Notices, etc.
12





 
 

--------------------------------------------------------------------------------

 


9.9
Expenses
12
9.1
Third-Party Beneficiaries
12
9.11
Further Assurances
12
9.12
Counterparts; Facsimile
12
9.13
Severability
13
9.14
Gender
13
9.15
Captions
13
     

Schedule I                               Schedule of Purchasers
Exhibit A                                 Certificate of Designation
Exhibit B                                  Form of Common Stock Warrant
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ADEX MEDIA, INC.
 
SERIES A CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
This Series A Convertible Preferred Stock and Warrant Purchase Agreement
(“Agreement”) is made as of June __, 2009, by and among Adex Media, Inc., a
Delaware corporation (the “Company”), with its principal executive office at 883
N. Shoreline Boulevard, Suite A-200, Mountain View, CA 94043, and the purchasers
listed on the Schedule of Purchasers attached as Schedule I hereto (each a
“Purchaser” and collectively the “Purchasers”).
 
1. AUTHORIZATION AND SALE OF PREFERRED STOCK AND WARRANTS
 
1.1 Authorization. The Company has authorized the sale and issuance of up to
4,000,000 shares of its Series A Convertible Preferred Stock, par value $0.0001
per share (the “Series A Preferred Stock”) pursuant to this Agreement, having
the rights, restrictions, privileges and preferences set forth in the
Certificate of Designations in the form attached to this Agreement as Exhibit A
(the “Certificate of Designations”), as well as the issuance of shares of Common
Stock (as defined below) to be issued on conversion of the Series A Preferred
Stock (the “Conversion Shares”), the issuance of the Warrants (as defined below)
and the issuance of shares of Common Stock to be issued on exercise of the
Warrants (the “Warrant Shares”).
 
1.2 Sale of Series A Preferred Stock.  Subject to the terms and conditions
hereof, the Company agrees to issue and sell to each of the Purchasers at the
Closing, and each Purchaser, severally and not jointly, agrees to purchase from
the Company, that number of shares of Series A Preferred Stock specified
opposite each Purchaser’s name on the Schedule of Purchasers, at a purchase
price of $1.20 per share.
 
1.3 Sale of Common Stock Warrants.  Subject to the terms and conditions hereof,
the Company agrees to issue and sell to each of the Purchasers at the Closing a
warrant in substantially the form of Exhibit B (individually, the “Warrant” and
collectively the “Warrants”) exercisable for the number of shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) equal
to 50% of the number of shares that such Purchaser would receive upon conversion
of the Series A Preferred Stock purchased by such Purchaser as of the Closing
Date, (the Warrant Shares, as adjusted from time to time pursuant to the terms
of the Warrant, together with the shares of Series A Preferred Stock to be
issued pursuant to Section 1.2, the Warrant to be issued pursuant to Section
1.3, and the Conversion Shares, are collectively referred to as the
“Shares”).  The exercise price of the Warrant Shares shall initially be equal to
$1.56 and shall be adjusted from time to time pursuant to the terms of the
Warrant.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.4 Purchase Price.  The purchase price (the “Purchase Price”) of the Series A
Preferred Stock and Warrants will be $1.20 per share of Series A Preferred
Stock.  The aggregate purchase price for each Purchaser shall be the amount set
forth below such Purchaser’s name on such Purchaser’s Signature Page hereto.
 
1.5 Use of Proceeds.  The Company will use the proceeds of the sale of Shares to
increase its merchant processing line of credit, fund the capital expenditure
requirements necessary to expand marketing, and for working capital purposes,
including the payment of fees and expenses incurred in connection with the
Offering.
 
2. CLOSING; DELIVERY
 
2.1 Closing.  The closing of the purchase and sale of the Series A Preferred
Stock hereunder (the “Initial Closing”) shall be held at 10:00 a.m. on May 18,
2009 or on such later date or dates as the Company and Purchasers may agree to
(the date of the Closing being referred to as the “Closing Date”).  The place of
the Initial Closing (including the place of delivery to the Purchasers by the
Company of the Warrants and the certificates evidencing the shares of Series A
Preferred Stock being purchased including the Certificate of Designation and the
place of payment to the Company by the Purchasers of the Purchase Price
therefor, shall be at the offices of Bullivant Houser Bailey PC, 601 California
Street, Suite 1800, San Francisco, CA 94105, or such other place as the
Purchasers and the Company may mutually agree.  If there is more than one
closing, the term “Closing” shall apply to each such closing unless otherwise
specified.  A final Closing will occur when the Company receives an aggregate
Purchase Price equal to $4,800,000 (the “Maximum Offering”) or no later than
June 30, 2009, whichever occurs first; unless the Company elects to extend such
period.
 
2.2 Agent’s Fee.  The Purchaser acknowledges that the Company has engaged
StreetCapital Inc. (the “Agent”) as its exclusive agent in connection with the
offering of Shares (the “Offering”) and, as consideration for its services, has
agreed to pay the Agent a commission consisting of (a) 8% of the total purchase
price of Shares sold to investors directly introduced by StreetCapital to the
Company in cash when such price is paid to the Company and (b) a warrant to
purchase an amount of shares of Common Stock equal to 8% of the total number of
shares of Common Stock issuable upon conversion of the Series A Preferred Stock
and exercise of the Warrant sold to investors directly introduced by
StreetCapital to the Company at closing. Notwithstanding the foregoing, if any
Warrants are exercised by a holder directly introduced by StreetCapital to the
Company, the cash component of StreetCapital’s commission shall be reduced to 4%
of the cash proceeds from the exercise of such Warrants, payable on receipt of
such funds.
 
2.3 Mechanics of Subscription.  The Purchaser may subscribe for the Series A
Preferred Stock and the Warrants (subject to the Company’s acceptance of such
subscription) only by (i) fully completing and signing the Subscription
Agreement (the “Subscription Agreement”), (ii) executing the signature page to
this Agreement (the “Signature Page”), and (iii) delivering the Subscription
Agreement and Signature Page along with payment of such Purchaser’s aggregate
Purchase Price payable by check or wire transfer to the order of “Adex Media,
Inc.”
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
2.4 Company Acceptance.  Only the issuance of the Series A Preferred Stock and
Warrant to each Purchaser by the Company shall constitute the Company’s
acceptance of such Purchaser’s purchase. The Company reserves the right, in its
sole discretion, to reject any purchase.  Following the Company’s acceptance of
any purchase by a Purchaser, the Company will deliver to such Purchaser a Series
A Preferred Stock in the amount set forth opposite such Purchaser’s name on
Schedule of Purchasers and a Warrant to purchase the Warrant Shares.
 
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
The Company hereby represents, warrants and covenants to the Purchasers as of
the date hereof as follows:
 
3.1 Organization and Standing.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power to own and operate its properties and
assets, and to carry on its business as presently conducted.
 
3.2 Corporate Power.  The Company has and will have at each Closing Date all
requisite legal and corporate power to execute and deliver this Agreement and
the Warrants, and to sell and issue the Shares, and to carry out and perform its
obligations under the terms of this Agreement. This Agreement constitutes a
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency, moratorium,
and other laws of general application affecting the enforcement of creditors’
rights and by general principles of equity.
 
3.3 Authorization
 
.  All corporate action on the part of the Company, its board of directors (the
“Board”) and shareholders necessary for the (i) authorization, execution,
delivery and performance by the Company of this Agreement and the Warrants; (ii)
the filing of the Certificate of Designation; (iii) the authorization,
reservation, sale, issuance and/or delivery of the Shares; and (iv) the
performance of the Company’s obligations hereunder has been taken or will be
taken prior to the Closing.  The shares of Series A Preferred Stock, when issued
in compliance with the provisions of this Agreement, will be duly authorized and
validly issued and will be fully paid and non-assessable, and free of any liens
or encumbrances, and the Conversion Shares and the Warrant Shares have been duly
and validly reserved and, when issued in compliance with the provisions of this
Agreement and the Warrants, will be validly issued, fully paid and
non-assessable, and free of any liens or encumbrances.
 
3.4 Compliance with Other Instruments.  The Company is not in violation (i) of
any term of its Certificate of Incorporation or Bylaws, as amended, (ii) in any
material respect of any order, statute, rule or regulation applicable to the
Company or (iii) in any material respect of any term or provision of any
material mortgage, indenture, contract, agreement, instrument, judgment or
decree.  To the Company’s knowledge, the Company has not received any notice of
any violation of any such statute, law, regulation or order, which has not been
remedied prior to the date hereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.5 Governmental Consents, etc.  No consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of this Agreement, and the Warrant, or the offer, sale or issuance of the
Shares, or the consummation of any other transaction contemplated hereby, except
(a) filing of the Certificate of Designations in the office of the Secretary of
State of the State of Delaware, and (b) qualification (or taking such action as
may be necessary to secure an exemption from qualification, if available) of the
offer and sale of the Shares under applicable state securities laws, which
filing and qualification, if required, will be accomplished in a timely manner
prior to or promptly upon completion of the Closing.
 
3.6 Brokers or Finders.  Except for the payments to be made to the Agent, the
Company has not incurred, and will not incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any transaction contemplated
hereby.
 
3.7 Offering Valid.  Assuming the accuracy of the representations and warranties
contained in Section 4, the offer, sale and issuance of the Shares will be
exempt from the requirement of the Securities Act and will have been registered
or qualified (or exempt from such registration or qualification) under all
applicable state securities laws.
 
3.8 No Variable Priced Financing.  Until such time, if any, as the Shares may be
sold pursuant to Rule 144 under the Securities Act, the Company shall not,
without the prior written consent of the holders of at least two-thirds of the
shares of Series A Preferred Stock then outstanding, contract for or consummate
any equity financing (including any debt financing with an equity component) or
issue any equity securities of the Company, or securities convertible or
exchangeable into or for such securities, which (i) are convertible into or
exchangeable for an indeterminate number of shares of Common Stock; (ii) are
convertible into or exchangeable for Common Stock at a price which varies with
the market price of the Common Stock; (iii) directly or indirectly provide for
any “re-set” or adjustment of the purchase price, conversion rate or exercise
price after the issuance of the security; or (iv) contain any “make-whole”
provision based upon, directly or indirectly, the market price of the common
stock after the issuance of the security, in each case, other than reasonable
and customary antidilution adjustments.
 
4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
 
           Each Purchaser represents, warrants and covenants to the Company, as
of the date hereof, severally and not jointly, with respect only to itself and
its purchase hereunder, as follows:
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.1 Authorization.  Purchaser has full power and authority to enter into this
Agreement and this Agreement will constitute valid and legally binding
obligations of the Purchaser, enforceable in accordance with their respective
terms.
 
4.2 Reliance. The Company is entering into this Agreement in reliance upon the
Purchaser’s representations and covenants made in this Section 4 (together with
those representations and warranties made in the Subscription Agreement), which
by Purchaser’s execution of this Agreement, Purchaser hereby confirms.
 
4.3 Purchase Entirely for Own Account.  Purchaser is purchasing the Shares for
investment for Purchaser’s account only, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and the undersigned
has no present intention of selling, granting any participation in, or otherwise
distributing the Shares. Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation in any of the Shares to such person or to any third person.
 
4.4 No Public Market.  Purchaser understands and acknowledges that no public
market now exists for any of the Series A Preferred Stock and the Warrants and
that the Company has made no assurances that a public market will ever exist for
the Series A Preferred Stock or the Warrants.
 
4.5 Governmental Review.  Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Shares.
 
4.6 Disclosure of Information.  Purchaser has reviewed the documents publicly
filed by the Company with the Securities and Exchange Commission and has read
and understands the risk factors disclosed therein.  Purchaser has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Purchaser’s Shares.  Purchaser has had an opportunity to ask
questions and has received satisfactory answers from the Company regarding the
terms and conditions of the offering and sale of the Shares and the business and
operations of the Company.  Purchaser is solely responsible for conducting its
own due diligence investigation of the Company and his or its analysis of the
merits and risks of an investment in the Company.
 
4.7 Company Information. Except for the representations and warranties in this
Agreement, no representations or warranties have been made to the Purchaser by
the Company or any of its officers, directors, employees, agents or affiliates.
 
4.8 No General Solicitation.  Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.  Purchaser will not issue any press
release or other public statement with respect to the transactions contemplated
by this Agreement without the prior written consent of the Company.  Other than
to other parties to this Agreement, Purchaser has maintained the confidentiality
of all disclosures made to Purchaser in connection with this transaction,
including the existence and terms of this transaction.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.9 Investment Experience.  Purchaser is an investor in securities of
early-stage companies and acknowledges that the Purchaser is able to bear the
economic risk of the Purchaser’s investment, including the complete loss
thereof.  The Purchaser has a preexisting personal or business relationship with
the Company or one or more of its officers, directors or other persons in
control of the Company, and the Purchaser has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares.
 
4.10 Speculative Nature of Investment.  Purchaser acknowledges that its
investment in the Company is highly speculative and entails a substantial degree
of risk and the Purchaser is in a position to lose the entire amount of such
investment.
 
4.11 Accredited Investor
 
.  Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D, promulgated under the Securities Act. The Purchaser has truthfully
completed and signed, and understands the provisions of the Subscription
Agreement.
 
4.12 Authorization. The Purchaser, if acting in a representative capacity for a
corporation, partnership, limited liability company, or a trust, or as an agent
for any person or entity, has full power and authority to execute this Agreement
in such capacity and on behalf of such corporation, partnership, limited
liability company, trust, person or entity.
 
4.13 Restricted Securities.  The Purchaser understands that the Shares the
Purchaser is purchasing are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, the
Purchaser is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.  The Purchaser
understands Rule 144 is not currently available for the sale of the Shares and
may never be so available, and that the Company is under no obligation to
register the Shares under the Securities Act or any state securities laws.
 
4.14 Legends.  Purchaser understands that until such time, if any, as the Shares
may be sold by Purchaser pursuant to Rule 144 (subject to and in accordance with
the procedures specified in Section 5 below), the certificates for all Shares
will bear a restrictive legend (the “Legend”), which will include language in
substantially the following form:
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR UNLESS OFFERED, SOLD OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.
 
In addition to the foregoing, the Legend for certificates representing shares of
Series A Preferred Stock and Warrants shall include language in substantially
the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO RESTRICTIONS
ON TRANSFER PURSUANT TO AN AGREEMENT BETWEEN THE HOLDER AND THE CORPORATION, A
COPY OF WHICH MAY BE OBTAINED FROM THE CORPORATION.
 
4.15 Residency.  The Purchaser is a resident of the state given in such
Purchaser’s address on the Signature Page hereto.
 
4.16 No Registration; Exemption. The Purchaser acknowledges that the Shares have
not been and will not be registered under the Securities Act on the ground that
the sale of the Shares pursuant to this Agreement is exempt. The Purchaser
acknowledges that the availability of such exemption depends on among other
things, Purchaser’s bona fide investment intent, and that the Company will be
relying on the accuracy and completeness of the Purchaser’s representations and
warranties in this Agreement to establish the Company’s legal right to sell the
Shares to the Purchaser without registration under the federal securities laws
and applicable state securities laws.
 
4.17 Purchaser Counsel.  The Purchaser has had the opportunity to review the
Agreement, the Warrant and the exhibits and schedules thereto, and the
transactions contemplated by such documents with its own legal counsel.
 
4.18 Tax Advice.  The Purchaser has not relied and will not rely upon the
Company or the Company’s counsel with respect to any tax consequences related to
the ownership, purchase, or disposition of the Shares.  The Purchaser assumes
full responsibility for all such consequences and for the preparation and filing
of all tax returns and elections which may or must be filed in connection with
the Shares.
 
4.19 Restrictions on Exercise and Conversion.  The Purchaser shall not convert
the Series A Preferred Stock or exercise the Warrants to the extent that such
Purchaser’s beneficial ownership, as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of Common Stock would
exceed 4.99% of the Common Stock outstanding. The Company shall have the right
to refuse to issue Common Stock with respect to any such conversion or exercise
and shall not be obligated to recognize or record such conversion or exercise in
the Company’s records.  
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
4.20 Other Disposition of Company Securities.  Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with Purchaser, (a) established a short position in any securities
of the Company during the twelve-month period before Closing or (b) executed any
other disposition in the securities of the Company from the time Purchaser first
received a written or oral description of the material terms of the transactions
contemplated by this Agreement until Closing. For as long as Purchaser holds
shares of Series A Preferred Stock or Warrants, Purchaser will not establish a
short position in the Company’s Common Stock.
 
5. LIMITATIONS ON DISPOSITION
 
5.1 General Restrictions on Disposition. Without in any way limiting the
representations and warranties set forth in Section 4, Purchaser further agrees
not to directly or indirectly offer, sell, pledge or otherwise transfer all or
any portion of the Shares (other than the valid exercise thereof in accordance
with their respective terms) unless and until there is then in effect a
Registration Statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such Registration
Statement or such proposed disposition is exempt from the registration
requirements of the Securities Act.
 
5.2 Further Restriction on Disposition of Series A Preferred Stock and Warrants.
In addition to the general restrictions set forth in Section 5.1, Purchaser
shall not directly or indirectly off er, sell, pledge or otherwise transfer all
or any portion of the Series A Preferred Stock or the Warrants without the
Company’s prior written consent.
 
5.3 Exception.  Notwithstanding the restrictions on disposition set forth in
Sections 5.1 and 5.2 above, Purchaser may transfer any Shares for bona fide
estate planning purposes in which no consideration is paid for such transfer,
either during Purchaser’s lifetime or on death, by will or intestacy, to
Purchaser’s spouse, children, parents, or siblings, or any custodian or trustee
of any trust, partnership or limited liability company for the benefit of, or
the ownership interests of which are wholly owned by, such Purchaser or any such
family members, provided that Purchaser shall deliver prior written notice to
the Company of any such transfer and such Shares shall at all times remain
subject to the terms and restrictions set forth in this Agreement and each
transferee, shall, as a condition to such transfer, deliver a counterpart
signature page to this Agreement as confirmation that such transferee shall be
bound by all the terms and conditions of this Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
5.4 Removal of Legend.  The Legend shall be removed and the Company shall issue
a certificate without such Legend to the holder of any Shares upon which it is
printed, and a certificate for a security shall be originally issued without the
Legend, if (a) the sale of such Security is registered under the Securities Act,
(b) such holder provides the Company with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable transactions
and reasonably satisfactory to the Company and its counsel to the effect that a
public sale or transfer of such Shares may be made without registration under
the Securities Act pursuant to an exemption from such registration requirements
or (c) such Shares can be sold pursuant to Rule 144 and the holder provides the
Company with reasonable assurances that the Shares can be so sold without
restriction.  If the Legend is removed from any Shares or any Shares are issued
without the Legend and the Shares are to be disposed of other than pursuant to a
registration statement or pursuant to Rule 144, then prior to, and as a
condition to, such disposition such Shares shall be relegended as provided
herein in connection with any disposition if the subsequent transfer thereof
would be restricted under the Securities Act.  Also, if the Legend is removed
from any Shares or any Shares are issued without the Legend and thereafter the
effectiveness of a registration statement covering the resale of such Shares is
suspended or the Company determines that a supplement or amendment thereto is
required by applicable securities laws, then upon reasonable advance notice to
Purchaser holding such Shares, the Company may require that the Legend be placed
on any such Shares that cannot then be sold pursuant to an effective
registration statement or Rule 144 or with respect to which the opinion referred
to above has not been rendered, which Legend shall be removed when such Shares
may be sold pursuant to an effective registration statement or Rule 144 or such
holder provides the opinion with respect thereto.
 
5.5 Transfer Agent Instructions.  The Company has appointed an independent agent
to act as registrar and transfer agent for the Shares.  To ensure compliance
with the restrictions referred to in this Agreement, the Company may issue
appropriate “stop transfer” instructions with respect to the Shares and the
Company may make appropriate notations to the same effect in its records.
 
6. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE
 
Each Purchaser’s obligation to purchase the shares of Series A Preferred Stock
and Warrant at the Closing is subject to the fulfillment on or prior to the date
of Closing of the following conditions, any of which may be waived in whole or
in part by the Purchasers (with respect to the sale to such Purchaser):
 
6.1 Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date.
 
6.2 Covenants All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
 
6.3 Consents; Notices. Except for the notices required or permitted to be filed,
if any, after the date of Closing pursuant to federal and state securities laws,
the Company shall have obtained all governmental approvals required in
connection with the lawful sale and issuance of the Series A Preferred Stock and
the Warrants.
 
6.4 Legal Investment. At the Closing, the sale and issuance by the Company, and
the purchase by the Purchaser, of such Purchaser’s Series A Preferred Stock and
Warrant shall be legally permitted by all laws and regulations to which such
Purchaser or the Company are subject.
 
 
 
9

--------------------------------------------------------------------------------

 
 
6.5 Certificate of Designation. The Certificate of Designations shall have been
duly adopted by the Company and shall have been duly filed with the Secretary of
State of the State of Delaware.
 
7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL
 
The Company’s obligation to sell and issue the Series A Preferred Stock and
Warrant to any Purchaser at the Closing is subject to the fulfillment on or
prior to the date of Closing of the following conditions, any of which may be
waived in whole or in part by the Company at the option of the Company, subject
to the fulfillment of the following conditions:
 
7.1 Execution and Delivery of Signature Page. Such Purchaser shall have
completed, executed and delivered such Purchaser’s signature page to this
Agreement.
 
7.2 Delivery of Purchase Price. Such Purchaser shall have delivered such
Purchaser’s aggregate Purchase Price to the Company.
 
7.3 Representations and Warranties. The representations made by each Purchaser
in Section 4 hereof shall be true and correct when made, and shall be true and
correct on the Closing Date with the same force and effect as if they had been
made on and as of said date.
 
7.4 Consents; Notices.  Except for any notices required or permitted to be filed
after the date of Closing pursuant to federal or state securities laws, the
Company shall have obtained all governmental approvals required in connection
with the lawful sale and issuance of the Series A Preferred Stock and Warrant,
and no statute, rule, regulation, order, decree, ruling or injunction shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated in this Agreement which restricts or
prohibits the consummation of the transactions contemplated herein.
 
7.5 Certificate of Designation. The Certificate of Designations shall have been
accepted for filing by the Secretary of State of the State of Delaware.
 
7.6 Legal Investment
 
. At the Closing, the sale and issuance by the Company, and the purchase by the
Purchasers, of the Series A Preferred Stock and Warrant shall be legally
permitted by all laws and regulations to which Purchaser or the Company are
subject.
 
8. INDEMNIFICATION
 
8.1 Indemnification by Purchaser.  Purchaser agrees to indemnify, defend and
hold the Company and its current and future directors, officers, agents,
employees, representatives, affiliates and controlling persons harmless from and
against any and all loss, damage, action, claim, or liability (including
reasonable attorneys’ fees and disbursements in connection with any
investigation, enforcement action, trial or appeal) due to or arising out of any
untruth, inaccuracy, or breach of any representation, warranty or covenant of
such Purchaser in this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
9. MISCELLANEOUS
 
9.1 No Voting Right.  Holders of the Warrants shall have no right, solely by
virtue of holding the Warrants, to vote on any matter presented to the Company’s
shareholders, and shall not have any other rights of a shareholder, until such
holder has been issued shares of the Company’s voting stock upon exercise of a
Warrant pursuant to the terms of this Agreement and such Warrant.
 
9.2 Participation Rights.  If the Company proposes to offer any equity or debt
securities in a private placement at any time until six months after the earlier
of (i) the date that a registration statement registering all shares of Common
Stock underlying the Series A Preferred Stock and Warrants become effective, and
(ii) the date that all shares of Common Stock underlying the Series A Preferred
Stock and Warrants may be sold pursuant to Rule 144, then each Purchaser will
have the right to purchase such securities on the same terms as in the proposed
offering, provided that such Purchaser’s aggregate purchase price for such
securities shall not exceed such Purchaser’s total dollar investment in the
Series A Preferred Stock.
 
9.3 Registration Rights. If at any time until six months after the earlier of
(i) the date that a registration statement registering all the shares of Common
Stock underlying the Series A Preferred Stock and Warrants become effective, and
(ii) the date that all shares of Common Stock underlying the Series A Preferred
Stock and Warrants may be sold pursuant to Rule 144, the Company grants demand
registration rights or “piggy-back” registration rights to any third-party
investors in connection with any equity or convertible debt offering, then each
Purchaser will be entitled to “piggy-back” registration rights with respect to
the Common Stock underlying the Series A Preferred Stock and Warrants for all
demand registrations of any such third-party investors and all registrations of
the Company subject to such third-party “piggy-back” registration rights;
provided, however, that in each case the Company and its underwriters shall have
the right to reduce the number of shares proposed to be registered pro rata in
view of market conditions.
 
9.4 Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of Delaware, without giving effect to the conflicts of laws
principles thereof.
 
9.5 Survival.  The representations, warranties, covenants, and agreements made
herein shall survive any investigation made by the Purchasers and the closing of
the transactions contemplated hereby.
 
9.6 Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors, and administrators of the parties hereto; provided,
however, that the rights of the Purchasers to purchase shares of Series A
Preferred Stock shall not be assignable without the written consent of the
Company.
 
 
 
11

--------------------------------------------------------------------------------

 
 
9.7 Entire Agreement; Amendment.  This Agreement (including the schedule and
exhibits hereto) and the instruments referred to herein constitute the full and
final understanding and agreement among the parties with regard to the subjects
hereof and thereof.  Except as otherwise expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged, or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.
 
9.8 Notices, etc..  All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, overnight delivery service or United States
mail, in which event it may be mailed by first-class, certified or registered,
postage prepaid, addressed (i) if to a Purchaser, at the Purchaser’s address set
forth on the Purchaser’s Signature Page hereto, or at such other address as the
Purchaser shall have furnished to the Company in writing, or (ii) if to the
Company, at 883 N. Shoreline Boulevard, Suite A-200, California 94043,
Attention: Chief Financial Officer, or at such other address as the Company
shall have furnished to the Purchaser in writing, with a copy to Eric K.
Ferraro, Bullivant Houser Bailey PC, 601 California Street, Suite 1800, San
Francisco, California 94108, Fax (415) 352-2701.
 
9.9 Expenses.  The Company and the Purchasers shall each bear their own expenses
and legal fees with respect to this Agreement and the Warrant and the
transactions contemplated hereby; provided, however, that, after the completion
of any of the transactions contemplated by this Agreement, the Company shall
reimburse the reasonable legal fees and expenses of the Purchasers not to exceed
$20,000 in the aggregate.  The Purchasers acknowledge that payment of such fees
by the Company raises a potential conflict of interest and hereby consent to the
payment arrangement set forth herein.
 
9.10 Third-Party Beneficiarie.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision by enforced or relied upon by, any
other person.
 
9.11 Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
9.12 Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart hereof.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
9.13 Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision, provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
9.14 Gender.  The use of the neuter gender herein shall be deemed to include the
masculine and the feminine gender, if the context so requires.
 
9.15 Captions. The captions or headings of the paragraphs in this Agreement are
for convenience only and shall not control or affect the meaning or construction
of any of the terms or provisions of this Agreement.
 
[remainder of this page intentionally left blank – signature pages follow]
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Series A Convertible Preferred
Stock and Warrant Purchase Agreement to be duly executed and delivered as of the
date set forth below.
 
 
COMPANY:
 
ADEX MEDIA, INC.
 
 
By:           _______________________________
Name:      _______________________________
 
Title:       _______________________________
 
Date:        _______________________________
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Series A Convertible Preferred
Stock and Warrant Purchase Agreement to be duly executed and delivered as of the
date set forth below.
 
ENTITY PURCHASER:
 
 
 
Purchaser Name:                ___________________________________
 
Signature:                            ___________________________________
 
Name of Signatory:            ___________________________________
 
Title:                                     ___________________________________
 
Date:                                   ___________________________________
 
Investment Amount:       $___________________________________
 
 
 
Address for notices:          ___________________________________
 
 
 
Attention:      ___________________________________
 
Facsimile:         ___________________________________
 
 
 
Type of Ownership (check one):
       
Trust
     
Corporation
     
Limited Liability Company
     
Other (please specify):__________________________

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Series A Convertible Preferred
Stock and Warrant Purchase Agreement to be duly executed and delivered as of the
date set forth below.
 
INDIVIDUAL PURCHASER:
 
 
Purchaser Name:                         ____________________________________
 
Signature:                                     ____________________________________
 
Date:                                            
____________________________________
 
 
 
Investment Amount:               $   ____________________________________
 
 
 
Address for notices:                  ____________________________________
 
Attention:     ____________________________________
 
Facsimile:        ____________________________________
 
 
 
Type of Ownership (check one):
       
Individual ownership
     
Community Property (each spouse must sign)
     
Joint Tenants w/ Right of Survivorship (all must sign)
     
Tenants in Common (all must sign)
     
Other (please specify):__________________________

 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE I
 
SCHEDULE OF PURCHASERS
 
 
Name and
Address of Purchaser
Shares of
Series A
Preferred Stock
Shares of
Common Stock Subject to Warrant
Aggregate Purchase Price
                                                       

 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
CERTIFICATE OF DESIGNATIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT B
FORM OF COMMON STOCK WARRANT
 
 
 
 